Per Curiam.
1. Under its charter .the Town of Guyton is not authorized to levy a tax in excess of five mills on the dollar. Acts 1914, p. 916. Therefore a levy of ten’mills was ultra vires and illegal. Albany Bottling Co. v. Watson, 103 Ga. 503 (1), 504 (30 S. E. 270).
2. It does not appear that it would require a levy of a tax exceeding five mills to provide for interest and a sinking-fund to meet the obligations imposed by the outstanding municipal bonds. No ruling is made at this time as to whether, if it were necessary in order to provide for interest and a sinking-fund, the municipality would be authorized to levy a tax in excess of the charter limit of five mills.
3. The court erred in .refusing to grant an interlocutory injunction restraining the mayor and council from collecting a tax of ten mills on the dollar.

Judgment reversed.


All the Justices concur.